AP-77,024
                                                                              COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
                                                                            Transmitted 3/30/2015 5:26:45 PM
                                   M. ARIEL PAYAN                             Accepted 3/31/2015 9:07:05 AM
                                                                                                ABEL ACOSTA
                                  ATTORNEY AT LAW                                                       CLERK



                                         March 30, 2015


Court of Criminal Appeals
Attn: The Honorable Abel Acosta, Clerk                                 March 31, 2015
P.O. Box 12308 Capitol Station
Austin, Texas 78711

Re:    Albert Love AP-77,024

Dear Mr. Acosta

       I will be available for argument in this case on April 15, 2015 at 9:00 am.

       Time permitting Appellant would argue points of error three, four and six.


                                     Sincerely,

                                     /s/ Ariel Payan

                                     Ariel Payan
                                     Attorney for Albert Love




CC:    Sterling Harmon, McLennan County District Attorney




                                        1012 Rio Grande
                                       Austin, Texas 78701
                                         (512) 478-3900
                                         (Fax) 472-4102